 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    YASIR MEHMOOD,                                      No. 2:18-cv-02874 AC P
10                        Plaintiff,
11            v.                                          ORDER FOR PAYMENT OF INMATE
                                                          FILING FEE
12    RYAN GARCIA,
      U.S. Pretrial Services Officer,
13
                          Defendant.
14

15   To: Krome Service Processing Center, Attention: Inmate Trust Account, 18201 SW 12th Street,

16   Miami, Florida 33194:

17           Plaintiff, a convicted federal defendant on supervised release who is currently in custody

18   at a federal immigration center, is proceeding in forma pauperis in this action and therefore

19   obligated to pay the statutory filing fee of $350.00. Plaintiff is assessed an initial partial filing fee

20   of 20 percent of the greater of (a) the average monthly deposits to plaintiff’s trust account; or (b)

21   the average monthly balance in plaintiff’s account for the 6-month period immediately preceding

22   the filing of this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee,

23   plaintiff will be obligated to make monthly payments in the amount of twenty percent of the

24   preceding month’s income credited to plaintiff’s trust account. The Warden or a designee is

25   required to send to the Clerk of the Court the initial partial filing fee and thereafter payments from

26   plaintiff’s inmate trust account each time the amount in the account exceeds $10.00, until the

27   statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).

28   ////
                                                          1
 1          Good cause appearing therefore, IT IS HEREBY ORDERED that:
 2          1. The Warden or a designee shall collect from plaintiff’s inmate trust account an initial
 3   partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1) as set forth in this
 4   order and shall forward the amount to the Clerk of the Court. The payment shall be clearly
 5   identified by the name and number assigned to this action.
 6          2. Thereafter, the Warden or a designee shall collect from plaintiff’s inmate trust account
 7   monthly payments in an amount equal to twenty percent (20%) of the preceding month’s income
 8   credited to the inmate’s trust account and forward payments to the Clerk of the Court each time
 9   the amount in the account exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2), until the
10   $350.00 filing fee for this action has been paid in full. The payments shall be clearly identified
11   by the name and number assigned to this action.
12          3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
13   signed in forma pauperis affidavit to Krome Service Processing Center, Attention: Inmate Trust
14   Account, 18201 SW 12th Street, Miami, Florida 33194.
15          4. The Clerk of the Court is directed to serve a copy of this order on the Financial
16   Department of the court.
17   DATED: November 7, 2018
18

19

20

21

22

23

24

25

26

27

28
                                                        2
